ON REHEARING.
BUDGE, 'J.
Upon application of respondent, a petition for rehearing was granted in this case, and it was again argued, submitted and taken under advisement. We have carefully re-examined the entire ease and with the exception of the matter to which attention will be hereafter directed, we find no reason which would justify us in reaching a different conclusion than that arrived at in the former opinion.
Counsel for respondent has kindly called to our attention a slightly, inaccurate statement in the former opinion, wherein it is stated: “By the terms of these bonds and trust deeds, the respondent; Interstate Utilities Company, was required to pay at the Hanover National Bank, New York, or at respondent, Coeur d’Alene Bank & Trust Company, on April 1st and October 1st of each year, six per cent interest on the amount of the outstanding bonds.”
An examination of the trust deed discloses the fact that under the terms of that instrument the Interstate Utilities Company obligated itself to pay the interest coupons at the Coeur d’Alene Bank & Trust Company, while the Interstate Telephone Company, Limited, obligated itself to pay both principal and interest on its bonds at either the Hanover National Bank in the city of New York, or the Coeur d’Alene Bank & Trust Company in the city of Coeur d’Alene. However, we do not deem this inaccurate statement material.
Respondent also calls attention to the fact that in the majority opinion the following statement is made: “It was also shown that pass-books were issued upon these various accounts and were balanced from time to time upon request. ’ ’ And in another place this language was used: “Together with the fact that pass-books were issued and accepted covering these deposits.”
While it may be true that pass-books were not issued covering all four accounts, they were issued covering at least two *119of these accounts. The introduction of these pass-books was principally for the purpose of showing the system adopted by the bank in handling these accounts.
We find ourselves unable to adopt the theory advanced by respondent that the funds were deposited with the Coeur d’Alene Bank & Trust Company as trustee and not with said bank as a bank. The Coeur d’Alene Bank & Trust Company, if trustee, had no control over these funds, the trustee did not deposit them and had no authority to disburse them. The funds were deposited by the respondent company and paid out upon its order. The respondent company gave neither to the trustee nor to the Coeur d’Alene Bank & Trust Company direct or any instructions to the effect that these funds were deposited with the bank as a special deposit. As we understand the record in this case, the bank received these funds as a general deposit and treated them as such. Both the conduct of the bank and respondent, as shown by their correspondence, to our minds, clearly shows that there was no contract of special deposit. Even though the company may have understood that these funds were being deposited as a special deposit, it is clear that the bank had no such understanding. In order to establish a special deposit, it was incumbent upon respondent to prove by a preponderance of testimony that such a contract of special deposit was entered into. Proof of a unilateral contract does not establish a special deposit. Nor do we think that a deposit of funds in a bank, intended by the depositor to be used for a specific purpose, in the absence of competent proof that it was deposited and accepted by the bank as a special deposit, amounts to anything more than a general deposit.
The case of Bank of Blackwell v. Dean, 6 Okl. 626, 60 Pac226, correctly defines a general and special deposit in the following language: “A general deposit is one which is to be repaid on demand in money and the title to the money deposited passes to the bank. A special deposit is one in which the depositor is entitled to the return of the identical thing deposited, and the title remains in the depositor.”
*120Deposits of money in the ordinary course of business are presumed to be general and the burden of proof is on the depositor to overcome such presumption by proving that the deposits were made under such stipulations and directions as to constitute them special deposits as distinguished from general deposits, and in the absence of such stipulations such deposits become a part of the bank’s general funds. The bank becomes the owner of the fund, the depositor its creditor.
In the course of the opinion last cited it is held that: “. . . . if persons desire to make deposits special and take them out of the ordinary and usual course of business they must expressly stipulate or direct to that effect.”
An examination of the case of Hitt Fireworks Co. v. Scandinavian American Bank of Tacoma et al., 114 Wash. 167, 195 Pac. 13 (relied upon by respondent), and upon a second appeal, 209 Pac. 680, discloses an entirely different state of facts than appear in the record before us. The facts in that case established an express stipulation or contract between the parties whereby it was agreed that the money deposited should be kept as a special fund for a specific purpose. It was only in consideration of these express stipulations that the court held this to be a special deposit for a specific purpose.
The four accounts of respondent with the bank were at all times subject to respondent’s control for the payment of its checks, its interest coupons or the difference between the bonds of the Interstate Telephone Company, Limited, and the bonds of the Interstate Utilities Company. At least in one instance the funds of one account were transferred to another in order to meet a certain contingency. Each month statements were sent to respondent, as is the usual practice in ordinary banking, and such pass-books as were issued were balanced. The funds which the respondent now seeks to impress as a trust fund and have paid to' it as a preferred creditor were commingled with the general funds of the bank and. constituted a part of its assets.
*121The handling of these funds by the bank in the manner shown, when considered in connection with the correspondence that passed between the bank and respondent, justifies the conclusion that the deposit was general and not special. This being true, the respondent became one of the general creditors of the bank and as such entitled to prorate only upon the same basis with its other general creditors.
Rice, C. J. and Dunn, J., concur.
McCarthy and Lee, JJ., dissent.